      Case 3:20-cv-01151-M Document 8 Filed 05/14/20               Page 1 of 5 PageID 147



                        In the United States District Court
                        For the Northern District of Texas
                                  Dallas Division



 Jane Doe,
                                        Plaintiff,
 v.
                                                      Civil Action No. 3:20-CV-01151-M
 Hillstone Restaurant Group, Inc.
 d/b/a R+D Kitchen,
                         Defendant.




       Plaintiff’s Motion for Attorney’s Fees Under 28 U.S.C. § 1447(c)
                    and Sanctions under Fed. R. Civ. P. 11



        This lawsuit arises from a simple premise: Plaintiff is seeking relief to permit her a safe
workplace, consistent with the clear guidance of the CDC, the President of the United States, the
recommendations of Gov. Abbott’s task force, and executive orders. The issue is should she and her
fellow employees wear face coverings as personal protective equipment during this time of
emergency as we deal with the SARS-CoV2 virus and its deadly disease, COVID-19.
        This case was filed in state court and properly belongs there. Defendant Hillstone
improperly removed this case to federal court, and the circumstances and timing of the removal is
highly suggestive that the removal was done in bad faith in an effort to avoid the capacity of state
District Judge Tonya Parker to hold a hearing on and potentially grant a temporary restraining order.
        After removal, this Court gave Defendant an opportunity to state any basis for federal
jurisdiction. Defendant did not even try to state a colorable basis for jurisdiction. Instead,
Defendant took the highly unusual step of filing its own bare bones Motion for Remand of the very
case they removed to this Court and—in so doing—certifying to this Court that they had no good
faith basis for removal. The Court has granted that remand, but Defendant should not be permitted
to avoid consequences for their bad faith removal.




Plaintiff’s Motion for Attorney’s Fees                                                     Page 1 of 5
       Case 3:20-cv-01151-M Document 8 Filed 05/14/20                             Page 2 of 5 PageID 148



            Plaintiff asks this Court to grant attorneys’ fees under 28 U.S.C. § 1447(c) in the amount of
$4,525.00 and sanctions under FRCP 11 in the amount of $475.00.
                                                      I.
                                            Relevant Background

            On May 7, 2020, Jane Doe filed her Application for Temporary Restraining Order, Application
for Temporary Injunction, and First Amended Petition. The injunctive relief at issue involved the need
of a few dozen workers at R+D Kitchen to wear face coverings during this time of declared public
health emergency consistent with the Dallas County orders of County Judge Clay Jenkins and
Governor Greg Abbott, as well as the published recommendations of the CDC, President Trump,
and his task force. The injunctive relief sought no other restraint or impact on Defendant’s business.
Of importance, Plaintiff explicitly plead:




Plaintiff emailed counsel for Hillstone specifically pointing out that paragraph in advance of the
temporary restraining order hearing.
            At the outset of the hearing on the TRO, Judge Parker called for appearances of the parties,
and counsel for Hillside requested some additional time because of a need to get some things on file
and referenced a notice of appearance.1 Typically, a written notice of appearance is not necessary
when the Court has requested appearances on the record. Judge Parker then asked if there was any
preliminary issue, and counsel for Hillside disclosed that he would be filing a Notice of Removal.
Plaintiff specifically noted for the benefit of Hillside that her petition specifically states that she is
seeking relief that will not exceed $70,000–that is, below the threshold for diversity jurisdiction.
Judge Parker indicated that it was her intention to proceed until she had a Notice of Removal before
her. It was apparent at the hearing that counsel for Defendant at times was trying to drag the hearing
out in hopes of getting a Notice of Removal on file before Judge Parker could issue an order, thereby
stripping her of jurisdiction. After hearing argument, Judge Parker concluded the hearing and
granted the temporary restraining order. After the order was granted, Defendant filed a Notice of
Removal.


1
    The factual allegations in this paragraph are supported by a Declaration of Brent R. Walker attached as Exhibit 1.


Plaintiff’s Motion for Attorney’s Fees                                                                         Page 2 of 5
       Case 3:20-cv-01151-M Document 8 Filed 05/14/20                     Page 3 of 5 PageID 149



           After the filing of the Notice of Removal, counsel for Plaintiff quickly researched the law
surrounding Defendant’s removal, developed a plan, and began preparing a Motion for Remand.
The Declaration of Brent R. Walker that is attached as Exhibit 1 sets forth the work that was done
in this regard.
           The following day, this Court set a telephonic hearing in which this Court raised the issue
of whether this Court had jurisdiction. This Court instructed Defendant to provide a brief by noon
on Saturday setting forth why this Court had any jurisdiction in this matter. The Court expressed
strong skepticism that there was any basis for jurisdiction. Instead of filing an explanation of the
basis for jurisdiction, Defendant took the peculiar step of filing its own motion for remand, without
making any argument at all. This Court granted remand.
                                        II.
            Attorneys Fees under 28 U.S.C. § 1447(c) Should Be Awarded
                            In the Amount of $4,525.00

           Under the fee-shifting provisions of 28 U.S.C. § 1447(c), “an order remanding the case may
require payment of just costs and any actual expenses, including attorney fees, incurred as a result
of the removal.”2 The application of § 1447(c) requires consideration of the propriety of the
removing party’s actions based on an objective view of the legal and factual elements in each
particular case.3
           Here removal was objectively improper. Perhaps the best evidence of the improper basis for
removal was that when the Court instructed Defendant to set forth the basis for jurisdiction,
Defendant did not even make an attempt, but rather moved to remand the case it had removed the
day before. Beyond that, removal was objectively improper because the Court had no jurisdiction.
There was no federal question jurisdiction, and, although there is diverse citizenship between the
parties, the amount in controversy does not exceed $75,000 excluding interests and costs.4 On the
contrary, Plaintiff specifically plead that the amount in controversy was less than $70,000, and
Defendant was well aware of that fact, as Plaintiff notified Defendant by email in advance of the TRO
hearing and also at the TRO hearing, before the Notice of Removal was filed. When a party


2
    28 U.S.C. § 1447(c).
3
    Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 293 (5th Cir. 2000).
4
    28 U.S.C. § 1332(a).


Plaintiff’s Motion for Attorney’s Fees                                                       Page 3 of 5
     Case 3:20-cv-01151-M Document 8 Filed 05/14/20                                 Page 4 of 5 PageID 150



specifically pleads and limits their damages under the $75,000 jurisdictional minimum, the Plaintiff
is entitled to maintain her case in state court.5 Further, while the injunctive relief can be considered,
a plain review of the face of Plaintiff’s pleadings shows that she is seeking the right to wear a face
covering, something that is not of value anywhere approaching $70,000, much less $75,000.
         Because removal is objectively improper, attorneys’ fees and costs should be awarded. As
set forth in the Declaration of Brent R. Walker, Plaintiff’s counsel began doing work to get the case
remanded, and when the services were done, Plaintiff’s counsel fully expected that it was work
necessary to fight the removal of this case. The Declaration sets out that the firm’s lawyers
performed a reasonable amount of work totaling 8.75 hours. Billing discretion was used in not
charging three times for a meeting between the three lawyers, as well as not billing for every email
or conversation, nor billing for paralegal time. The Declaration further sets forth that the reasonable
value of those services based on the firm’s standard billing rates that are reasonable in the
community totals $4,525.00. Plaintiff incorporates the Declaration of Exhibit 1 in this Response
setting forth the work performed, the reasons for the services, the billing rates, the basis for those
rates, and the total. Plaintiff further notes that while Plaintiff has a right to expenses, Plaintiff is
waiving those expenses.
         In sum, Plaintiff requests that the Court order attorneys’ fees of$4,525.00.
                                       III.
               Sanctions Should be Awarded in the Amount of $475.00

         In addition to the fee-shifting under 1447(c), the Court has the discretion to award sanctions
under FRCP 11 if a removal to federal court is done “to harass, cause unnecessary delay, or
needlessly increase the cost of litigation” including removing a matter to avoid a judgment.6
         Here, given the timing and circumstances of the removal, it appears that Defendant removed
this case to frustrate or avoid the capacity of Judge Tonya Parker to hear and enter an order on the
temporary restraining order application. That effort was unsuccessful as Judge Parker entered the

5
 See e.g. 28 U.S.C. § 1446(c)(2); Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014) (citation
omitted). St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); De Aguilar v. Boeing Co., 47 F.3d 1404,
1408 (5th Cir. 1995) (quoting “a plaintiff who does not ‘desire to try his case in federal court ... may resort to the
expedient of suing for less than the jurisdictional amount, and though he would be justly entitled to more, the defendant
cannot remove.’”).
6
 See, e.g. Davis v. Veslan Enterps., 765 F.2d 494, 500 (Tex. 1985) (sanctions appropriate when removal was done to avoid
entry of judgment).


Plaintiff’s Motion for Attorney’s Fees                                                                           Page 4 of 5
    Case 3:20-cv-01151-M Document 8 Filed 05/14/20                 Page 5 of 5 PageID 151



TRO. Defendant gave up and moved to remand after its own removal which supports the conclusion
that the removal was not bona fide or in good faith, but was a tactical move. When the tactical move
did not benefit Defendant, it did not even try to defend its removal.
       The Court should enter sanctions to punish and deter such further removals for the improper
purpose of avoiding a TRO hearing.
       Plaintiff requests that the Court enter the award of a modest sum of $475.00 even though
additional sanctions might be warranted.
                                               IV.
                                             Prayer

       Plaintiff respectfully prays that the Court award $4,525.00 in attorneys’ fees and $475.00 in
sanctions as a result of the improper removal that was done for the wrong purpose of seeking delay
and avoiding the TRO hearing. Plaintiff further prays for additional relief to which she is entitled.


                                                      Respectfully submitted,

                                                        /s/ Charla G. Aldous
                                                      Charla G. Aldous
                                                      State Bar. No. 20545235
                                                      caldous@aldouslaw.com
                                                      Brent R. Walker
                                                      State Bar No. 24047053
                                                      bwalker@aldouslaw.com

                                                      Aldous\Walker LLP
                                                      4311 Oak Lawn Ave., Suite 150
                                                      Dallas, TX 75219
                                                      Phone: (214) 526-5595
                                                      Fax: (214) 526-5525

                                                      Attorneys for Plaintiff

                                  Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the foregoing document was
served on all counsel of record via the Court’s e-filing system on this 14th day of May, 2020.

                                                       /s/ Charla G. Aldous
                                                      Charla G. Aldous


Plaintiff’s Motion for Attorney’s Fees                                                     Page 5 of 5
